EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joe Ragusa on 4/8/21.

The application has been amended as follows: 

In the Claims:
1.	(Currently Amended) A camera system for a vehicle, in particular a commercial vehicle, comprising:
at least one image capture unit for capturing at least one image[[,]]; 
at least one image reproduction unit for reproducing the at least one image captured by the image capture unit; 
a first functional unit for performing a vehicle function comprising a shutter configured to protect the image capture unit against damage by foreign objects, and a second functional unit for performing a second vehicle function comprising illuminating with Infrared (IR) light an area to be captured by the image capture unit[[,]]; and

wherein the camera system is configured to transmit at least one video signal between the image capture unit and the image reproduction unit and is configured to control the image capture unit and the first and second functional units by use of the same single control signal outputted from the control unit, the same single control signal being passed through the image capture unit to the functional units and being not transmittable back from the functional units to any one of the camera system units,
wherein at least one functional interface is provided between the at least one image capture unit and the first functional unit, via which functional interface, the at least one image capture unit and the first functional unit are coupleable with each other and decoupleable from each other, wherein the control signal outputted from the control unit is transmitted through the image capture unit to the first functional unit and is relayed via the first functional unit to the second functional unit via a common transmission path, [[and]] 
wherein the vehicle functions performed by the first and second functional units provideand wherein a heating is performed by the image capture unit for preventing or removing the generation of condensed water in the image capture unit, and 
	wherein the control unit and/or the first functional unit and/or the image capture unit form separated assemblies with respect to their housings.



3.	(Original) The camera system according to claim 1, wherein the at least one control unit is configured to output and receive at least one video signal.

4.	(Original) The camera system according to claim 3, wherein at least one capture interface is provided between the control unit and the image capture unit, wherein the capture interface is configured for transmitting the at least one video signal from the image capture unit to the control unit and for transmitting at least one control signal from the control unit to the image capture unit.

5.	(Original) The camera system according to claim 1, wherein at least one capture interface is provided between the image capture unit and the image reproduction, wherein the capture interface is configured for transmitting the at least one video signal from the image capture unit to the image reproduction unit and transmitting at least one control signal from the image reproduction unit to the image capture unit.

6.	(Original) The camera system according to claim 5, wherein at least two interfaces for separately transmitting control signals to the at least one control unit and video signals to the image reproduction unit are provided.



8.	(Original) The camera system according to claim 4, further comprising at least two capture interfaces, wherein the at least two capture interfaces are electrically and/or signal-technically and/or mechanically compatible.

9.	(Original) The camera system according to claim 1, wherein the control unit is integrated in the image capture unit. 

10.	(Original) The camera system according to claim 1, further comprising at least one reproduction interface between the control unit and the image reproduction unit, which is configured for transmitting at least one video signal from the control unit to the image reproduction unit.

11.	(Original) The camera system according to claim 10, further comprising at least two reproduction interfaces wherein the at least two reproduction interfaces are electrically and/or signal-technically and/or mechanically compatible.

12.	(Original) The camera system according to claim 4, wherein the at least one functional interface and the at least one capture interface are electrically and/or signal-technically and/or mechanically compatible.

13.	(Original) The camera system according to claim 10, wherein the at least one functional interface and the at least one reproduction interface are electrically and/or signal-technically and/or mechanically compatible.

14.	(Original) The camera system according to claim 8, wherein the at least one capture interface are electrically and/or signal-technically and/or mechanically compatible.

15.	(Original) The camera system according to claim 1, wherein the control unit is integrated in the image reproduction unit. 

16.	(Canceled). 

17.	(Previously Presented) The camera system according to claim 1, wherein the vehicle function performed by one or both of the first and second functional unit provides at least one additional function for the vehicle and/or the driver of the vehicle, which additional function does not comprise image capturing.

18.	(Original) The camera system according to claim 1, wherein at least one of the interfaces is sealed against the environment.



20.	(Original) The camera system according to claim 4, wherein at least two interfaces are provided and a common plug-in connection is provided for at least two of the at least two interfaces.

21.	(Original) The camera system according to claim 17, wherein the plug-in connection is mechanically lockable.

22.	(Currently Amended) The camera system according to claim 1, wherein the control unit and/or the first functional unit and/or the image capture unit are disposed in a common housing.

23.	(Canceled).

24.	(Currently Amended) A mirror replacement system for a vehicle, in particular a commercial vehicle, having a camera system, the camera system comprising:
at least one image capture unit for capturing at least one image[[,]]; 
at least one image reproduction unit for reproducing the at least one image captured by the image capture unit; 
a first functional unit for performing a vehicle function comprising a shutter configured to protect the image capture unit against damage by foreign objects, and a second functional unit for performing a second vehicle function comprising illuminating with Infrared (IR) light an area to be captured by the image capture unit[[,]]; and
at least one control unit for outputting at least one control signal,
wherein the camera system is configured to transmit at least one video signal between the image capture unit and the image reproduction unit and is configured to control the image capture unit and the first and second functional units by use of the same single control signal outputted from the control unit, the same single control signal being passed through the image capture unit to the functional units and being not transmittable back from the functional units to any one of the camera system units,
wherein at least one functional interface is provided between the at least one image capture unit and the first functional unit, via which functional interface, the at least one image capture unit and the first functional unit are coupleable with each other and decoupleable from each other, wherein the control signal outputted from the control unit is transmitted through the image capture unit to the functional unit and is relayed via the first functional unit to the second functional unit via a common transmission path, [[and]] 
wherein the vehicle functions performed by the first and second functional units and wherein a heating is performed by the image capture unit for preventing or removing the generation of condensed water in the image capture unit, and 
wherein the control unit and/or the first functional unit and/or the image capture unit form separated assemblies with respect to their housings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419